DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating  obviousness or nonobviousness.

6.	Claims 21, 22, 26, 27, 31, 32, 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over NTT DOCOMO INC. (“Discussion on 4-step random access procedure for NR,” hereinafter “NTT”) in view of Jung et al. (US 2018/0279380 A1, hereinafter “Jung”).
 	Regarding claims 21 and 31, NTT teaches a method, comprising: sending, by a terminal device, a random access preamble in a random access occasion to a network device (§ 2.1, UE identifies one or multiple subset(s) of RACH resources associated with the detected/selected SS block, chooses one from the subset(s) of RACH resources as RACH transmission occasion, and transmits Msg. 1 on the occasion by using configured RACH preamble format, §2.2, $2.3); and receiving, by the terminal device, a random access response from the network device (§ 2.4, UE receives RAR) according to a random access radio network temporary identifier (RA-RNTI), wherein the RA-RNTI corresponds to a group index of a random access occasion group, and a random access occasion belongs to the random access occasion group (§2.4, RAR or RA-RNTI includes the information of SS block index, index of subsets of RACH resources associated with the SS block. Note: the random occasion group can include one random access occasion).
	NTT does not explicitly teach wherein the RA-RNTI corresponds to a group index of a random access occasion group and corresponds to a slot index of the random access occasion, and the slot index of the random access occasion is determined according to the group index of the random access occasion group.
Jung teaches wherein the RA-RNTI corresponds to a group index of a random access occasion group (SS burst set (periodicity or 20ms) index of fig. 4) and corresponds to a slot index (SS Block/slot index of fig. 4) of the random access occasion (SS block transmission window of fig. 4), and the random access occasion belongs to the random access occasion group (fig. 4), and the slot index of the random access occasion is determined according to the group index of the random access occasion group (figs. 4, 5, ¶ [0030], If the SS block transmission pattern is pattern 1, a UE can interpret the 7 bits as an SS block index and equivalently a slot index within the SS burst set. If the SS block transmission pattern is pattern 2, a UE can interpret the 7 bits as a 3-bit SS block index within an SS burst and a 4-bit SS burst index within the SS burst set. ¶ [0031], a NE and a UE can determine an RA-RNTI value based on the time and frequency RACH resource and based on an SS block index 
associated with a subset of RACH preambles or an index for the RACH preamble 
subset for multi-beam operation, ¶ [0032], ¶ [0033], ¶ [0040]. Provisional Application 62/601,509: Pages 6-13.).
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to determine/derive RA-RNTI corresponding to a group index of a random access occasion group and corresponding to a slot index of the random 
 	Regarding claims 22 and 32, NTT in view of Jung teaches the method according to claim 21, wherein the random access occasion of the random access preamble is one of a plurality of random access occasions associated with a synchronization signal block (NTT: §2.1, §2.4, RAR or RA-RNTI includes the information of SS block index, index of subsets of RACH resources associated with the SS block. Jung: ¶ [0030]-¶ [0033]).
	Regarding claim 26 and 36, NTT teaches a method, comprising: receiving, by a network device, a random access preamble from a terminal device in a random occasion from a terminal device (§ 2.1, UE identifies one or multiple subset(s) of RACH resources associated with the detected/selected SS block, chooses one from the subset(s) of RACH resources as RACH transmission occasion, and transmits Msg. 1 on the occasion by using configured RACH preamble format, §2.2, $2.3); and sending, by the network device, a random access response to the terminal device according to a random access radio network temporary identifier (RA-RNTI) (§ 2.4, UE receives RAR), the RA-RNTI corresponds to a group index of a random access occasion group, and a random access occasion belongs to the random access occasion group (§2.4, RAR or RA-RNTI includes the information of SS block index, index of subsets of RACH resources associated with the SS block).

	However, it is well known in the art that the random access response is carried by a PDSCH and DCI corresponding to the PDSCH is scrambled with a RA-RNTI.
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to send the random access response carried by PDSCH, DCI corresponding to the PDSCH scrambled with RA-RNTI in the system of NTT to comply with 3GPP requirements.
 	NTT does not explicitly teach wherein the RA-RNTI corresponds to a group index of a random access occasion group and corresponds to a slot index of the random access occasion, and the slot index of the random access occasion is determined according to the group index of the random access occasion group.
Jung teaches wherein the RA-RNTI corresponds to a group index of a random access occasion group (SS burst set (periodicity or 20ms) index of fig. 4) and corresponds to a slot index (SS Block/slot index of fig. 4) of the random access occasion (SS block transmission window of fig. 4), and the random access occasion belongs to the random access occasion group (fig. 4), and the slot index of the random access occasion is determined according to the group index of the random access occasion group (figs. 4, 5, ¶ [0030], If the SS block transmission pattern is pattern 1, a UE can interpret the 7 bits as an SS block index and equivalently a slot index within the SS burst set. If the SS block transmission pattern is pattern 2, a UE can interpret the 7 bits as a 3-bit SS block index within an SS burst and a 4-bit SS burst index within the SS burst set. ¶ [0031], a NE and a UE can determine an RA-RNTI value based on the time and frequency RACH resource and based on an SS block index 
associated with a subset of RACH preambles or an index for the RACH preamble 
subset for multi-beam operation, ¶ [0032], ¶ [0033], ¶ [0040]. Provisional Application 62/601,509:  Pages 6-13).
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to determine/derive RA-RNTI corresponding to a group index of a random access occasion group and corresponding to a slot index of the random access occasion belonging to the random access occasion group, and determine the slot index of the random access occasion according to the group index of the random access occasion group in the system of Jung to further enhance system efficiency and reliability.
 	Regarding claims 27 and 37, NTT in view of Jung teaches the method according to claim 26, wherein the random access occasion of the random access preamble is one of a plurality of random access occasions associated with a synchronization signal block (NTT: §2.1, §2.4, RAR or RA-RNTI includes the information of SS block index, index of subsets of RACH resources associated with the SS block. Jung: Figs. 3, 4, ¶ [0030]-¶ [0033]).
7.	Claims 24, 25, 29, 30, 34, 35, 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over NTT in view of Jung as applied to claim 21 above, and further in view of Yan (US 2018/0077645 A1).
 	Regarding claims 24, 25, 34 and 35, NTT in view of Jung teaches the method according to claim 21.

Yan teaches wherein the RA-RNTI further corresponds to a first specified constant, a second specified constant, a third specified constant, or a fourth specified constant; where the constant(s) may take different values (¶ [0115] and ¶ [0116]).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to derive/calculate RA-RNTI based on a first specified constant, a second specified constant, a third specified constant, or a fourth specified constant where the first specified constant can be an integer between 1 and 64, the second specified constant an integer between 1 and 32, the third specified constant an integer between 2 and 20, and the fourth specified constant is an integer between 2 and 20 in the system of NTT in view of Jung. The motivation for doing this is a matter of design choice.
	Regarding claims 29, 30, 39 and 40, NTT in view of Jung teaches the method according to claim 26.
NTT does not explicitly teach wherein the RA-RNTI further corresponds to a first specified constant, a second specified constant, a third specified constant, or a fourth specified constant.
Yan teaches wherein the RA-RNTI further corresponds to a first specified constant, a second specified constant, a third specified constant, or a fourth specified constant; where the constant(s) may take different values (¶ [0115] and ¶ [0116]).
.

Response to Arguments
8.	Applicant's arguments filed on January 21, 2021 have been fully considered but they are not persuasive. 
	NTT in view of Jung render the amended claims 21, 26, 31 and 36 obvious as set forth above.

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650.  The examiner can normally be reached on Monday-Thursday (7 AM-4 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MANDISH K RANDHAWA/           Examiner, Art Unit 2477